 156DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDPacific Coast Metal Trades District Council and Se-attleMetal Trades CouncilandFoss Shipyard,a Division of Foss Launch&Tug Co.(A Dil-lingham Company).Case 19-CB-4024(E)June 15, 1989SECOND SUPPLEMENTAL DECISIONAND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn January 15,1985,Administrative Law. JudgeJay R.Pollack issued the attached second supple-mental decision.The Unionfiled exceptions and asupporting brief,and the General Counsel filed ananswering brief to the exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.'The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.In its August 22,1984 decision,ttheBoardfound that the record showed that the Applicantsappeared"to be creatures of their affiliated localunions and trade councils and were substantially, ifnot completely,dependent on their members fortheir financial support. Thus, the evidentiary ques-tion remanded to the judge was whether the Appli-cants did in fact derive a majority of their financialsupport,either directly or indirectly from theirmembers.If they did,the judge was to aggregatetheApplicants'networthwith that of theirmember locals and trade councils in order to deter-mine the Applicants'eligibilityunder the EqualAccess to JusticeAct (EAJA).2In accordancewiththe Board's remand,the judge in his secondsupplemental decision found that the record evi-dence showed the Applicants derived 100 percentof their revenue from their members by virtue of aper capita tax on the locals and a flat monthly feefrom the trade councils. Further,because the Ap-plicants . refused to respond sufficiently to thejudge's three evidentiary requests,which askedthem to identify their member locals and tradecouncils and to provide net worth statements fromthose organizations,the judge found that the Ap-plicants had not established their eligibility to re-ceive an EAJAaward and that therefore"the ap-plication must be dismissed."31 271 NLRB 1165 (1984).2 5 U.S C. § 504, Pub. L. 96-481, 94Stat.2325 (1980).® On October 9, 1984, the judgeissued hisfirstorderrequesting theApplicants to file certifiedstatements or declarations regarding theirclaimed eligibility.After reviewing the submitteddeclarationfrom theApplicants' secretary-treasurer, the judge, on November 5, 1984, issued aOn December 11, 1985,subsequentto the reen-actment ofEAJA,4the Boardissued a Notice tothe Partiesof Opportunityto Submit Statements ofPositionas to the applicability of theamendmentconcerningthe eligibilityof local unions andwhetherthe assetsof the localsshould be com-bined withthoseof the Applicants'International orwith other locals with which the Applicants maybe affiliated.5 The Board referredto House Report99-120 at page17, that states:It isthe Committee's intentthat if the localunion is considered to be a separatelabor or-ganization for purposesof theLabor Manage-ment Reporting and DisclosureAct of 1959, itshould beconsideredto be aseparate organi-zation for purposesof EAJA as well, and thelocal'sentitlement of fees shouldbe deter-mined without regardto theassets and/or em-ployeesof the Internationalwith which thelocal isaffiliated.Both partiesfiledstatements of position.The Ap-plicants contendthatthe committee statement con-cerningeligibilitystandardsfor localorganizationsappliesequally to Councils suchas theApplicants.The GeneralCounsel notesthatthe House neveraddressedthe problem,presented in the instantcase,of a trades council andits affiliatedmembers.The GeneralCounsel doesnot take thepositionthatthe mere fact of affiliation of one labor organi-zationwith another requires aggregationof thoseorganizations'net worths or ofthe number of em-ployeesfor thepurpose of determining eligibilityunder EAJA.Rather,the General Counsel's posi-tion is that aggregation is appropriate where, onthe factsof a particular case,it is clear that a labororganizationiscontrolled,directly or indirectly, byanother labor organization.Notice to Show CauseWhy theApplication Should Not Be Dismissed.In response the Applicants submitted a memorandum. Thereafter on De-cember 7,1984, the judge issued another order requesting the Applicantsfile affidavits,declarations, and documentary evidence necessary for theirfactual presentation.The Applicants submitted a copy of their constitu-tion along with the declaration that"they believed their supporting docu-ments previously submitted sufficiently supported their eligibility for anEAJAaward."We note that the judge erroneously found that the Applicants in theirresponse to the Notice to Show Cause conceded that the aggregate networth of their affiliates exceeded EAJA standards.We agree with theApplicants' exception that their correct statement was "that if the totalassets of all International Unions and local unions which had anything todo with the Council were aggregated, that amount would be in excess ofthe EAJA standard."Accordingly,the judge's error.stands corrected.4 5 U.S.C. § 504 (1980), as amended'by Pub L.99-80,99, Stat. 183(Aug 5, 1985).5 Although the Board's notice referred to an amendment concerningthe eligibility of local unions, the relevant passage,which the noticequoted,was not a statutory amendment but rather language from theHouse committee report,which did not refer to an amendment but to theapplication of two existing provisionsin the EAJA.295 NLRB No. 24 PACIFIC COAST DISTRICT COUNCIL (FOSS SHIPYARD)157We find merit in the General Counsel's position.Indeed, as the General Counsel points out, this hasbeen the Board's consistent position.Our examina-tion of the legislative history of EAJA's reenact-ment convinces us that Congress did not intend topreclude aggregation as a means of determining aunion's eligibility under EAJA. Instead, Congressmeant only to ensure that a local union would notbe ineligible for an EAJA award simply because itwas affiliated with an International union. As theGeneral Counsel notes, the House report's lan-guage does not address the issue presented in thiscase.Here-each Applicant is a trades council, not alocal union,and the issue is whether,in determin-ing each Applicant's eligibility for an award underEAJA, the net worth of each Applicant should becombined with that of its constituent members, notwith that of the International union or unions withwhich it is affiliated.Moreover, assuming theHouse report language applied to the circum-stances presentedby this case, the Applicants, intheir statement of position, have failed even toassert that they are considered to be separate labororganizationsfor the purpose of the Labor-Man-agementReporting and Disclosure Act of 1959,which is the criterion specified in the Housereport.6In their exceptions,the Applicants contend, interalia, that their application should not be dismissedbecause the judge failed to grant them the opportu-nity to present evidence by not holding a hearing.We find no merit in this contention.When this matter was remanded to the judge,the Board did not specifically order him to hold ahearing,but directed him only to reopen therecord and gather the evidence necessary to makea determination concerning "the Applicants eligi-bility foran award of fees and expenses underEAJA"-noting beforehand in its supplemental de-cision"that aggregation may be appropriate on thefacts of this case." The method of gathering thisevidence was not delineated by the Board. There-fore, it was within the judge's discretion whetherto hold a hearing or to proceed by requesting thesubmission of evidence relevant to the issues fordetermination from the party or parties most likelyto have access to such evidence. He chose thelatter course,determining that,with respect to theEAJA standard of net worth, the Applicants borethe evidentiary burden, including the , burden ofproving that aggregating the net worth of the Ap-plicants and their member local unions was unwar-ranted.6 As to the weight to be accorded language in the House report con-cerning statutory provisions that were left unchanged in the reenactmentof EAJA,seePierce v.Underwood,108 S.Ct. 2541, 2550-2551(1988).We find that the judge,in placing the evidentia-ry burden on the Applicants to establishEAJA eli-gibility, acted not only in accordance with generaljurisprudential principles and the Board's applica-bleRules and Regulations,but on the statute'sburden requirements as well.As a result we furtherfind that the judge did not abuse his discretion innot holding a hearing.It is clear from the legisla-tive history that the statute places the evidentiaryburden of meeting the eligibility standards for networth(and, where pertinent,number of employees)on the party seeking relief under the statute. ThatCongress did not intend for fee awards to be auto-matic is establishedby thefact that the prevailingparty is required to make an application for anaward of fees and expenses,tomeet certain networth standards,and to comply with certain initialprocedures as established by the agency involved.?Further,the legislative history also shows that itwas Congress'belief that the allocation of theburdenof proofshould be on the party who hasreadier access to and knowledge of the facts inquestion.Thus,the burden of proving financial eli-gibility is clearly placed on the applicant. Onlywhen the applicant has proven its eligibility, doesthe burden shift to the Government to prove thatits action was "reasonable or substantially justified"or "that special circumstances"make an awardunjust, because, at that point, the Government isthe party in control of the evidence needed toprove the reasonableness of its action.89 See S.Rep. No.253, 96th Cong,1st Sess. (1979);H.R. Conf. Rep.No. 1434,96th Cong.,2d Sess.20 (1980);H.R. Rep.No. 1418, 96thCong,2d Seas 10(1980), Pub.L. 96-481,p. 4984(1980).See also the Board's Rules and Regulations,Sec. 102.143 et seq.and, inparticular,Sec. 102.147(f),whichprovides:(f)Each applicant,except a qualified tax-exempt organization orcooperative association, must provide with its application a detailedexhibit showing the net worth of the applicant and any affiliates (asdefined in sec 102 143(g)) when the adversary adjudicative proceed-ing was initiated.The exhibitmay be in any form convenient to theapplicant that provides full disclosure of the applicant's and its affili-ates' assets and liabilities and is sufficient to determine whether theapplicant qualifies under the standards in this part.The administra-tive law judge may require an applicant to file such additional infor-mation as may be required to determine its eligibility for an award.s See Equal Access to Justice: Hearings on S. 265 Before the HouseSubcommittee on Courts,Civil Liberties,and the Administration of Jus-tice of the House Committee on the Judiciary, 96th Cong.,2d Sess., Ser.No. 62-23-28(1980) (testimony of Senator DeConcini). See alsoUnitedChurch Board for WorldMinistriesv.SEC.,649 F.Supp.492, 496-497(D D C 1988).In this case,the Board,in its Supplemental Decision and Order, foundthat the General Counsel had set forth the basis for the General Coun-sel's decision to go forward with the adversary adjudication in the under-lying unfair labor practice proceeding, in compliance with Sec. 102.152(a)of the Board's Rules. The Board further found that the judge erred in his(first) supplemental decision in striking the evidence submitted by theGeneral Counsel in this regard.Consequently,the Board ordered thejudge to accept the General Counsel's submitted evidentiary material intoevidence and resolve any factual dispute in connection with the GeneralCounsel's claim that adjudication of the complaint was substantially justi-fied,if it became necessary to decide that question. 158DECISIONS OF THENATIONALLABOR RELATIONS BOARDHere,theApplicantsare the only parties whopossessthe financialand other data that wouldhave enabledthe judgeto determine if their appli-cation for an EAJA award fulfilled theaforemen-tioned standardsof EAJA under the terms of theBoard's remand.If the Applicantshad respondedwith at leasta specific proffer of evidence suffi-cient to meetthe judge's inquiries,it is possible thejudge mighthavedeterminedfrom theirsubmis-sions that a hearing was necessary;but he was notafforded that opportunity. Thus,the judge wasfaced(aswe are)with making his determination onthe existingrecord,which in theApplicants' casehe found wanting.On the merits, we find,as did thejudge, that theApplicants,as creaturesof theirconstituent localsand councils,derivesubstantially all of their finan-cial support from thoseconstituents and that theApplicants, in turn,providetheir member constitu-entswith collective-bargaining representation. Inthese circumstances,the Applicants'structure andfunction is analogousto thatof a multiemployercollective-bargaining associationwhose individualmembers' assetsand net worthare aggregated withthe association's for thepurpose of determining theassociation's eligibilityfor an EAJAaward, whenthe organization is controlleddirectlyor indirectlyby itsmembers.The nexus in bothsituations forfinding the requisite control istwofold: (1) thedegree of financialsupport receivedfrom the mem-bersof theorganizations and (2) the bargainingfunction performedby eachorganizationon behalfof itsmembers.Here,it is apparent,on the basis ofthe record beforeus, that theApplicants,as collec-tive-bargaining representatives,cannot exist alonewithout theirmember local unionsand affiliatedcouncils.Therefore, the fact that the Applicantsconsist of tradecouncilsand local unions who alsobelong to International unions does not logicallyentitle them to an exception to Section 102.143(g)of theBoard's Rules and Regulations regarding ag-gregationof the networth of applicants and theirmember entities.Thatbeingso,we find that theApplicants'exceptions are without merit.Accordingly,we shall dismissthe Applicants' ap-plicationfor an EAJA award.SECOND SUPPLEMENTAL DECISIONEqual Access to Justice ActJAY R. POLLACK,Administrative Law Judge. On 22March 1982 the NationalLaborRelations Board issued aDecision and Order"in the above-entitled proceeding af-firming my finding that Pacific Coast Metal Trades Dis-trictCouncil and Seattle Metal Trades Council,the Ap-plicants herein,had not engaged in unfair labor practicesin violation of Section 8(b)(3) of the Act by refusing toexecute a collective-bargaining agreement 'with FossShipyard, A Division of Foss Launch & Tug Co. (A Dil-lingham Company).Thereafter,the Applicants timely filed with the Boardan application for attorneys'fees and expenses pursuantto the Equal Access to Justice Act, Pub.L. 96-481, 94Stat.2325, 5 U.S.C. § 504 (1980), (EAJA),and Section102.143 et seq. of theBoard'sRules and Regulations. On26 April 1982,pursuant.to Section 102.148(b) of theBoard'sRules, the Board ordered that.the matter be re-ferred to me for appropriate action.On 11 January 1983I issued a supplemental decision in which I found, interalia, that pursuant to Section 102.143 of the Board'sRules the Applicants were eligible for an award underEAJA andordered that the Applicants be awarded at-torneys' fees and expenses as providedin EAJAand Sec-tion 102.145 of the Board'sRules.On 22 August 1984,the Board issued its Supplemental Decision and Order2reversing and remanding the case for the purpose, interalia, of seeking further evidence and making further find-ings and conclusions concerningthe Applicants' EAJAeligibility.3Following the Board'sOrder of 22 August 1984, Iissued an order on 9 October,requiring the Applicants tofile affidavits, certified statements or declarations underpenalty of perjury, supplying information regarding theirclaimed eligibility for an award underEAJA.On 5 No-vember, the Applicants submitted a declaration of thesecretary-treasurer of the Pacific Coast Metal TradesDistrict Council.Upon review of this declaration and theApplicants'memorandum in support thereof, I orderedthe Applicants to show cause why the instant Applica-tion should not be dismissed. On 6 December,the Appli-cants filed a Response to Order to Show Cause in whichthey stated,inter alia:Finally,we do concede that if the total assets of allInternationalUnions andLocalUnionswhich hadanything to do with the Council were aggregated,that amount would be in excessof the EAJA stand-ards.We donot concede by this admission,howev-er, that any of the assets should be taken into ac-count in determining whether the Council itselfORDERThe recommended Order of the administrativelaw judge is adopted and the application of PacificCoastMetal Trades District Council and SeattleMetal Trades Council for an award under theEqual Access to Justice Act is dismissed.'260 NLRB 1117..271 NLRB 1165.3 TheBoard alsoordered, in the event that it is determined that theApplicantsare eligiblefor an EAJA award, that I accept into evidencecertainattachmentsto the General Counsel's supplemental memorandumconcerning whether the General Counsel was substantively justified inproceeding in the underlyingcase and toresolve anymaterial factual dis-putes in connectionwith theseissues.In view of the disposition of theeligibility issue,I need notreach theissue of substantialjustification. PACIFIC COASTDISTRICTCOUNCIL (FOSS SHIPYARD)159meetsthe EAJAstandards.Please note that we donot concede that an International Union or a LocalUnion is a "member organization."That is a matterwhichrequires factual presentation.Thereafter on 7 December,I issued an order requiringtheApplicants to file such affidavits,declarations, ordocumentary evidence necessary for their factual presen-tation.On 21 December the Applicants filed a responsestating,"We believeour applicationwithsupportingdocumentssufficientlyestablishesthat bothapplicantsmeetthe EAJAstandards."The onlyevidence submittedwas a copy of the constitution of the Pacific Coast MetalTrades District Council(which had previously been sub-mitted).No other evidence concerning the "member or-ganization"or "factual presentation"issues raised by the6 December submission was offered.On 4 January 1985,counsel for the General Counsel filed a motion to dismissthe application on the ground that the Applicants hadnot established that they meet the criteria for eligibilityfor an awardunder EAJA.Uponconsideration of the entire record in this supple-mental proceeding,including the record in the underly-ing unfair labor practice case, I make the following find-ings and conclusions:Section 102.143(c)(5)of the Board'sRules provides asfollows:(c)Applicants eligible to receive an award are asfollows:(5) any other partnership,corporation,associa-tion,or public or private organization with a networthof not more than $5 million and not morethan 500 employees.In addition,Section 102.143(g)provides as follows:(g) The net worth andnumber of employees ofthe applicant and all of its affiliates shall be aggre-gated to determine eligibility.Any individual, cor-poration,or otherentity thatdirectly or indirectlycontrols or owns amajority ofthe voting shares orother interest of the applicant,or any corporationor other entity of which theapplicant directly or in-directly owns or controls a majority of the votingshares orotherinterest,will be considered an affili-ate for purposes of this part, unless such treatmentwould be unjust andcontraryto the purposes of theEqual Access to JusticeAct (94 Stat. 2325) in lightof theactual relationship between the affiliated enti-ties. In addition,financial relationships of the appli-cant other than those described in this paragraphmay constitute special circumstances that wouldmake an award unjust.In its 22 August 1984 decision,the Board held that theintent behindEAJA wasto aid "truly small entitiesrather than thosethatare part of larger groupsof affili-ated firms." 271 NLRBat 1166.Thus, theBoard foundthat where the facts evince the requisite degree of director indirect financial control between a trade council andthe labor organizations it represents for bargaining pur-poses, such an aggregation would not be unjust or con-trary to thepurposesof EAJA.In applyingthe facts ofthis case to those principles,the Board stated that themember.local unions of the Applicants "may exert" suffi-cient direct or indirect controlover the Applicants to beconsidered affiliates and to require thattheir net worthbe aggregatedwith that of the Applicants for EAJA eli-gibility purposes.The Boardstated,"Thus, the recordsuggeststhat the Applicantsare merely creatures of thelocal unions and are substantially,if not completely, de-pendent on the local unionsfor theirfinancial support."271 NLRBat 1166.In remanding this casefor furtherevidence on this issue,the Board stated,"If,on reviewof this evidence,the judge finds thattheApplicantsderive amajorityof theirfinancial support, either direct-ly or indirectly,fromtheirmember local unions, the Ap-plicants' net worthshallbe combinedwiththat of theirmember local unions to determinethe Applicants'eligi-bilityunderEAJA." (271 NLRBat 1167, emphasisadded.)The recordreveals thatthe Applicants derive 100 per-cent of their revenuesdirectly fromtheir constituentlabor organizations,i.e., local unions or trade councils.4However,the Applicants havefailed and refuse to nametheirconstitutent labor organizationsor tofileany networthstatements setting forth the networthof those or-ganizations.As notedearlier, theApplicantsconcedethat thetotal networthof its affiliatesexceeds EAJAlimits.To the extentthat it may be argued that the pre-ceding concession includes the networthof Internationalunions, not included in the Board'sOrder toaggregatethe net worth of affiliates, thatdistinction is not materialto thedispositionof thismatter.The burden of proof re-garding eligibility is onthe Applicantsand the failure tofile a proper application revealing their total net worthwould necessarily lead to dismissal of the application.See Sections102.143, 102.147, and 102.153 of theBoard'sRules.While theApplicants argued that local unions are not"member organizations,"their evidence leads to a con-trary conclusion.The constitutionof thePacific CoastMetal Trades District Council indicates that it is char-tered bytheMetal Trades Departmentof the AFL-CIOand that its"membership shall be confined to localunionsaffiliatedwithlocalMetal TradesCouncils .. .whose members are employed in all metal trades indus-tries. . . ." Further all localunions or local Metal TradesCouncils "affiliated" with the PacificCoast Metal TradesDistrictCouncil must pay an affiliation fee to maintainaffiliation.The constitutionfurtherprovides:"Any localunion that becomes delinquent in the payment of the percapita tax shall bedroppedas an affiliate.Any rights to acraft representedon the ExecutiveBoard and/or anyrights todelegates to any affiliateboard of theDistrictCouncilshall cease upon such delinquencyof any local4 The money was derived on the basis of either a per capita tax in theamount of 20 cents per month per member employed under the agree-ment or a flat fee of$5 per month from certain councils. The maximumamount received from any one labor organization would probably notexceed $250 for any month. The Applicants do not receive any moneyfrom the International unions affiliated with its member organizations. 160DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof such.InternationalUnion.Any organization who hasbecome delinquent,in order to reaffiliate,must pay allback affiliation fees and per'capita tax owing the DistrictCouncil based upon employed membership." Thus, undertheDistrictCouncil's own constitution,membership oraffiliation is defined by the payment of fees by a localunion or trade council paying per capita tax and/or affili-ation fee.Approximately100 labor organizations paidfees to the District Council during the 12-month periodprior tothe issuance of the complaint in the underlyingunfair labor practice case.To the extent that the Applicants argue that their localunions lack the necessary control for a finding of affili-ation within the intentof EAJA,the Board's decision of22 August 1984 is the law of the case and therefore con-trolling on this issue.Applying the Board's remand order to the presentrecord,Imust combine the Applicants'net worth withthat of their member local unions.The local unions,whose members work under the collective-bargainingagreements of the Pacific Coast Metal Trades DistrictCouncil,and the trade councils(to which many of thelocal unions also belong)provide all the income of theDistrict Council. The Board has already ordered that if amajority of such revenue was derived from the localunions, the net worth of the Applicants and the localunions must be combined-5While the record does notcontain the necessary financial data,'theApplicantshave conceded that the combined net worth of its affili-ated unions does not meetEAJArequirements. In anyevent, the Applicants have not established their eligibilityto receive an award.Accordingly,pursuant to theBoard'sOrder of 22 August 1984, the application mustbe dismissed.On the foregoing findings and conclusions and theentire record,I issue the following recommended'ORDERIt is ordered that the application of Pacific CoastMetal Trades District Council and Seattle Metal TradesCouncil for an award under the Equal Access to JusticeAct be,and it is dismissed.I InCarpenters Local 1361 (Atchinson Foundation),272 NLRB 1118(1984), the Board held that assets must be aggregated whenever there isdirect or indirect control over an applicant by another entity and re-manded the case to the judge to determine whether the assets of an Inter-national union must be aggregated with the assets of an affiliated localunion in determining EAJA eligibility.6 As noted earlier,the Applicants were given at least three opportuni-ties to provide such information.°All outstanding motions inconsistent with this recommended Orderare denied.If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recom-mended Order shall, as provided in Sec.102.48 of the Rules,be adoptedby the Board and all objections to them shall be deemed waived for allpurposes.